Pee Cueiam.
The points of law raised in this case are substantially those which are raised in the case of Seckerson v. Sinclair, post, 625, 140 N. W. 239, and the case of Hawkins v. Sinclair, ante, 623, 140 N. W. 246, and the facts are the same with the exception of those which relate to the damages sustained. The three actions, in fact, were consolidated upon the trial, and substantially the same rulings were made in each. The same error in regard to the allowance of damages was made in this case as in the others.
The plaintiff therefore, at his option, may apply to the distinct court within thirty days from the handing down of the remittitur herein, and have the judgment modified by entering a judgment for the sum of $522.02, with costs and disbursements, and interest thereon from the date of the verdict, but from the date of the verdict alone. Otherwise a new trial will be granted. Each party will pay his own costs and disbursements upon this appeal.